833 F.2d 310Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Edwards STARKES, Plaintiff-Appellant,v.John N. BROWN, Custodian Warden, Defendant-Appellee.
No. 87-7042.
United States Court of Appeals, Fourth Circuit.
Submitted May 20, 1987.Decided Oct. 26, 1987.

Before MURNAGHAN, SPROUSE, and WILKINSON, Circuit Judges.
Charles Edwards Starkes, appellant pro se.
PER CURIAM:


1
Charles Edwards Starkes, a Maryland inmate, brought a 42 U.S.C. Sec. 1983 action against his warden alleging that he was wrongfully deprived of his radio.


2
The district court dismissed his complaint for failure to state a federal claim by order entered 19 December 1986.  Starkes's notice of appeal was received in this Court on 27 January 1987 and forwarded to the district court pursuant to Fed.R.App.P. 4(a)(1).


3
The notice of appeal filed 27 January 1987 did not fall within the 30-day time limit imposed by Fed.R.App.P. 4(a).  Starkes failed either to file any motion for extension of time, or to acknowledge the tardiness of his appeal in any manner which could have been construed as a motion for an extension of time pursuant to Rule 4(a)(5).  This Court is thus without jurisdiction to hear the appeal.    Shah v. Hutto, 722 F.2d 1167, 1168 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).


4
We dispense with oral argument because the dispositive issues have recently been decided authoritatively, and dismiss the appeal.


5
DISMISSED.